Digitally signed by
                                                                     Reporter of Decisions
                                                                     Reason: I attest to the
                                                                     accuracy and
                           Illinois Official Reports                 integrity of this
                                                                     document
                               Appellate Court                       Date: 2020.08.18
                                                                     10:28:33 -05'00'



                   People v. Himber, 2020 IL App (1st) 162182



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            BRIAN HIMBER, Defendant-Appellant.



District & No.     First District, Second Division
                   No. 1-16-2182



Filed              March 17, 2020
Rehearing denied   May 14, 2020



Decision Under     Appeal from the Circuit Court of Cook County, No. 12-CR-14812; the
Review             Hon. Gregory Robert Ginex, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Patricia Mysza, and Alison L.S. Shah, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Janet C. Mahoney, and Aline Dias, Assistant State’s Attorneys, of
                   counsel), for the People.
                                JUSTICE PUCINSKI delivered the judgment of the court, with
     Panel
                                opinion.
                                Presiding Justice Fitzgerald Smith and Justice Lavin concurred in the
                                judgment and opinion.


                                                  OPINION

¶1        Following a jury trial, defendant was convicted of first degree murder and sentenced to 50
      years’ imprisonment. On appeal, defendant challenges his conviction and the sentence imposed
      thereon, arguing that the circuit court erred in (1) denying his request to provide the jury with
      an instruction on the lesser-included offense of involuntary manslaughter, (2) allowing
      prejudicial autopsy photographs of the victim to be published to the jury, (3) precluding him
      from presenting expert witness testimony, and (4) imposing an excessive sentence. For the
      reasons explained herein, we affirm the judgment of the circuit court.

¶2                                           BACKGROUND
¶3        On July 22, 2012, defendant, an Illinois state trooper, shot and killed his girlfriend, Tracy
      Mays, at a middle school graduation party. After shooting Mays, defendant shot himself.
      Defendant, however, survived his injuries and was subsequently charged with first degree
      murder.
¶4        At trial, Dominic Carmignani 1 testified that his parents hosted a party at their residence
      located at 1090 Nelson Street, in Westchester, Illinois, on July 21, 2012, to celebrate his
      graduation from middle school. Defendant, who was a “close friend” of his father, Scott,
      attended the party with his girlfriend, Tracy. Sometime around midnight, Dominic was in his
      living room talking with Jack Rizzi and Jeff Vitek, two of his friends, when defendant walked
      into the house. Dominic recalled that defendant was carrying a beer bottle and that he “was
      walking in a fast pace very angrily.” Tracy was following him. Defendant proceeded to walk
      through the house and out of the front door, slamming the door and causing a vase to fall as he
      exited the residence. Dominic went to pick up the vase, and after doing so, he looked out of
      the front door window. Through the window, he observed Tracy sitting on the front porch with
      her phone in her hand. Dominic then looked to his left and observed defendant walking down
      the street in the direction of his parked car. As he was walking, defendant threw the beer bottle
      that he was holding, and it shattered in a neighbor’s driveway.
¶5        At that point, Dominic walked into the kitchen and informed his father what defendant had
      done. He then went to speak to his mother, who was in the backyard, before he returned to the
      front door and resumed looking out the window. Tracy was still sitting on the front porch steps,
      and defendant was standing in front of her approximately four or five feet away. He also
      observed his father cleaning up the broken beer bottle glass in their neighbor’s driveway.
      Dominic testified that he then turned around and began walking back to the living room to
      rejoin his friends. As he was doing so, he heard four gunshots being fired from the front of his

          1
           Dominic and his father, Scott, both testified at defendant’s trial. Because they share the same last
      name, we will refer to both witnesses by their first names to avoid confusion about their respective
      testimonies.

                                                      -2-
     house. Dominic immediately walked into the garage, which faced the front of the house. The
     garage door was open, and he observed his father holding defendant, who was “on the ground
     bleeding.” Dominic’s father instructed him to call 911, and Dominic immediately screamed
     for someone inside the house to call 911. When Dominic reentered the house, he saw Tracy
     lying on the ground in the front hallway. Although she was bleeding from her chest, she was
     still conscious and yelled, “call 911, I’ve been shot.” Dominic testified that he walked to his
     bedroom, where he remained until law enforcement personnel and an ambulance arrived.
¶6        On cross-examination, Dominic testified that he had known defendant for several years
     prior to the shooting and that he was aware that defendant and Tracy’s relationship had some
     “problems”; however, he admitted that defendant and Tracy had seemed happy together on the
     evening of his graduation party. Dominic also acknowledged that he had heard defendant and
     Tracy talking in the front of the house before the shots were fired; however, he was unable to
     hear exactly what was being said. Finally, he admitted that he did not see the shooting itself.
¶7        Jeffrey Vitek, a neighbor of the Carmignani family and a friend of Dominic’s, testified that
     he attended the graduation party with several other friends. He arrived around 8 p.m. and
     socialized, played basketball, and ate. Around midnight, he was sitting in the house talking to
     several of his friends when he observed defendant, whom he had never met prior to that night,
     enter the house from the backyard and walk through the house toward the front door. Defendant
     “looked very angry” and said: “I’m going to kill that b***.” Vitek stood up and peered down
     the hallway and observed defendant slam the front door, which caused “something” to fall off
     the side table located near the door. Vitek then went into the garage to see what defendant was
     doing because he was “being nosey.” When he looked out of the open garage door, he observed
     defendant exit a parked truck and begin walking toward the front porch, where Tracy was
     sitting. He recalled that defendant began “screaming at her very loud and she was just standing
     there, listening, and seemed very upset.” Vitek could not make out the words being said and
     went back inside the house. Shortly thereafter, he heard three or four gunshots. When he looked
     toward the front door, he saw Tracy stumble into the house and heard her say, “call 911, call
     911, I got shot.” Vitek testified that he began “freaking out” and hid behind the kitchen counter
     with Dominic’s little brother, who was crying. At some point, an adult instructed the kids to
     go to the basement, and Vitek and the other kids relocated to the basement until police officers
     arrived. Vitek provided a statement to law enforcement officers that evening as well as a
     written statement thereafter. He also viewed a photo array at the Westchester Police
     Department. Defendant’s picture was included in the array, and Vitek identified him as the
     man he observed standing in the front of the Carmignani house prior to the shooting.
¶8        Jack Rizzi, Dominic’s “best friend[ ],” also attended the graduation party. During the party,
     the “kids were in the front just playing basketball and [the] parents were mostly in the back,
     just talking.” Around midnight he was inside the house talking with Vitek when he observed
     defendant, who “looked pretty angry,” enter the house. Defendant was “walking pretty fast”
     and “kind of bumped into” him as he made his way to the front door. Defendant was holding
     a bottle of beer and said, “I’m going to kill this fu*** b***.” Rizzi testified that he “just kind
     of brushed it off” and “didn’t really think much of” defendant’s statement. Rizzi testified that,
     after grabbing food or a drink, he walked toward the front of the house where Dominic was
     standing by the front door. Dominic told him “don’t go out in front,” so Rizzi returned to the
     back of the house. He then heard three gunshots. Rizzi did not know where the shots were
     coming from and began trying to find a hiding place. When he “peeked” down the front


                                                 -3-
       hallway, he saw Tracy. She had been shot in the neck and was bleeding. Rizzi and the other
       kids then went down to the basement until police officers arrived. Rizzi testified that he spoke
       to one of the officers and reported what he had seen. Later, he went to the Westchester Police
       Department with his mother, where he viewed a photo array that contained six pictures.
       Defendant’s picture was included in that array, and Rizzi identified him as the man he had seen
       at the party who had walked through the Carmignanis’ house and out the front door shortly
       before the shooting.
¶9          Scott Carmignani, Dominic’s father, testified that “all of [his] closest friends” attended the
       graduation party that he and his wife hosted on July 21, 2012, including defendant, who
       attended the party with his girlfriend, Tracy. Scott had known defendant for “roughly five
       years” and considered him to be a “best friend, son-type to [him].” Defendant was also “very
       close” to Scott’s two sons, especially his eldest son, Dominic.
¶ 10        Defendant and Tracy arrived at his son’s party between 5:30 and 6 p.m. The adults,
       including defendant and Tracy, spent most of the party socializing in the backyard while the
       kids were “hanging out in the garage listening to music [and] playing basketball.” At
       approximately 11:36 p.m., several Westchester police officers arrived at his house in response
       to a noise complaint. Scott and his wife spoke to the officers and lowered the music. At that
       point, “the party was pretty much over,” as many of the guests began leaving. Some guests
       remained at the party after the noise complaint, however, including defendant and Tracy.
       Sometime around midnight, Dominic approached Scott in the backyard and told him that
       defendant was “very mad” and had broken a beer bottle in front of their neighbor’s house. In
       response, Scott grabbed a garbage can and broom from the garage and went to clean the broken
       glass. As he was sweeping, Scott noticed Tracy sitting on his front porch and defendant
       standing in the middle of his front yard. Defendant and Tracy were talking, but he did not hear
       exactly what they were saying. Defendant then “began raising his voice and getting kind of
       loud.” Scott approached defendant, who had begun walking away from Tracy. Scott told
       defendant that his kids “loved him and they didn’t need to see him as worked up as he was,
       and he didn’t need to be acting the way he was.” Defendant, in turn, responded: “f*** this,
       f*** her. I can’t take this anymore, and I’m done with this.” Scott assumed that defendant was
       talking about Tracy. Defendant then walked away from him.
¶ 11        After defendant walked away from the house, Scott approached Tracy, who remained
       sitting on the front porch. He “could tell she was emotionally upset.” Scott recalled that she
       was holding her cell phone in her hand and was “slouched over and very quiet.” At that point,
       defendant walked up beside him. Scott turned his head to the left and saw defendant raise his
       right arm. Scott then heard “three shots one right after another.” After the third shot, Scott
       realized that defendant was shooting a gun. Scott “assumed [defendant] was shooting above
       Tracy’s head for whatever reason.” He screamed at defendant asking him “what the f*** [he]
       was doing.” Defendant began to walk away but turned around quickly and shot at Tracy one
       more time. Defendant again began to walk away but turned around, looked at Scott, and then
       “shot himself underneath the chin.” Defendant remained upright for “maybe like a second”
       before he fell to the ground and began bleeding from underneath his chin. Scott immediately
       ran over to defendant and jumped on top of him. Scott held defendant’s head in an effort to
       slow the blood flow until the police and paramedics arrived. Scott talked to police several times
       after the incident.



                                                    -4-
¶ 12        On cross-examination, Scott admitted that he and defendant had been drinking at the party.
       Scott estimated that he consumed four or five vodka cranberry drinks during the course of the
       evening but denied that he was “drunk” when the shooting occurred. He admitted, however,
       that in his grand jury testimony he stated that he might have been “slightly drunk” when he
       talked to detectives shortly after the shooting. Although Scott categorized defendant as “a
       heavy drinker,” it did not appear to Scott that defendant was “drunk” at the party. He admitted,
       however, that he was only with defendant “sporadic[ally]” during the party because he had
       other guests to attend to. As a result, Scott did not know how much alcohol defendant
       consumed that night. He admitted, however, that defendant had a beer in his hand every time
       that he talked to him that evening. Scott also admitted that he never sought to help Tracy after
       defendant shot at her because he “didn’t know she got hit.” Scott explained that he thought
       defendant “shot into [his] front door to scare Tracy, and then shot himself” and that he did not
       realize that Tracy had actually been shot until later.
¶ 13        Renato Ricchio testified that he and his family attended Dominic’s middle school
       graduation party. They arrived at the party around 7 p.m. His son, Francesco, and Dominic
       were “very good friends,” and Ricchio and his wife were friendly with Dominic’s parents.
       Defendant also attended the party with his girlfriend, Tracy. Ricchio had met defendant
       approximately three years before at another social gathering at the Carmignanis’ residence.
       After their initial meeting, Ricchio socialized with defendant on about six or seven other
       occasions at events hosted by the Carmignanis. Ricchio testified that he interacted with both
       defendant and Tracy at Dominic’s graduation party.
¶ 14        Sometime around 11 p.m., Ricchio noticed that defendant “looked upset.” Approximately
       one hour later, Ricchio was with his family in the backyard preparing to leave the party when
       he “heard several gunshots that came from the front of the house.” A few seconds later, several
       kids ran into the backyard and began yelling that “somebody had been shot.” Ricchio ran into
       the house and through a hallway to the front of the house and observed Tracy lying on the
       ground. It appeared that she had been shot in her neck. Chuck Parrilli, another party guest, was
       tending to her and instructed Ricchio to call 911. Ricchio used his cell phone to place the call.
       While he was on the phone, Ricchio heard screams “coming from the garage.” When Ricchio
       entered the garage, he saw Scott and defendant lying on the ground in the driveway. Defendant
       “was bleeding profusely from his face. And Scott had his hand on him and [was] just holding”
       defendant.
¶ 15        Shortly thereafter, Ricchio observed a police car driving down the street. Ricchio began
       walking down the driveway intending to speak with the officers to provide them with
       information. As he was passing Scott and defendant, he noticed a gun on the ground. The gun
       was located approximately 5 to 6 feet away from defendant. Ricchio directed the officers to
       the gun and returned to the house to check on Tracy. She “had not moved” and was still lying
       in the “same position” in the front hallway. Paramedics arrived approximately one minute later.

¶ 16       Westchester police officer Kevin Tierney testified that he was dispatched to the
       Carmignani residence in the early morning hours of July 22, 2012, in response to “a report of
       shots fired with two people possibly shot.” He “responded lights and siren and arrived on scene
       with a few [other] officers.” When he arrived at the scene, Officer Tierney observed another
       officer “approach what appeared to be a victim lying inside the house.” The victim was a
       woman, and she “appeared to be lying on her back.” He then observed two men lying on the

                                                   -5-
       ground of the driveway. One of the men was bleeding and was lying on his back, and the other
       man was lying on top of him. Officer Tierney also observed a small black handgun on the
       ground “at the feet of the male that was bleeding.” For safety purposes, Officer Tierney
       retrieved the gun from the ground and checked it to see whether or not there were any bullets
       remaining in the magazine or the chamber. He described the gun as a Ruger LCP .38 and
       testified that he “found that the magazine inside was empty, but there was still one round left
       in the chamber.” Officer Tierney secured the weapon in a container located in the trunk of his
       squad car. When he returned to the police station, Officer Tierney inventoried the gun,
       magazine, and the unfired bullet in accordance with police protocol.
¶ 17        Commander Jack Bridson of the Bellwood Police Department and a member of the West
       Suburb Major Crimes Task Force (WESTAF) testified he was called upon to assist the
       Westchester Police Department investigate the shooting that occurred at the Carmignani
       residence on July 22, 2012. Commander Bridson was the designated “operations supervisor”
       whose “primary responsibility [wa]s to oversee the whole [investigative] team.” When he
       arrived at the scene at approximately 3:30 a.m., it had already been “taped off” and secured.
       He then approached the front of the residence to “walk the scene.” As he did so, he observed
       a spent bullet casing in the driveway. The driveway also contained a pillow with a red stain on
       it, a black T-shirt, sandals, and keys. He also observed four spent shell casings on the walkway
       leading to the front porch of the residence and another located near the mat by the front door.
       Red stains were visible on the concrete leading into the doorway and into the residence. The
       concrete also appeared to contain some marks “that appeared to be consistent with what we
       would call a bullet strike or a projectile strike on the porch.” When Commander Bridson
       proceeded into the residence, he discovered “noticeable bloodstains” on the floor and wall of
       the foyer. After walking the scene, he assigned Detective Zachary Sienkiewicz, another
       member of his WESTAF team, to recover the bullet casings and other items of evidentiary
       value from the scene. Those items were then turned over to the Westchester Police Department.
¶ 18        Caryn Tucker, a forensic scientist with the Illinois State Police Division of Forensic
       Services and a specialist in the field of firearm and tool mark identification, received the
       firearms evidence collected in the case. That evidence included a semiautomatic firearm, six
       fired cartridge casings, two fired bullets, and several bullet fragments. After conducting tests,
       she confirmed that the firearm was “fully operational” with no irregularities and that the
       cartridge casings, bullets, and bullet fragments had been fired from the firearm. She further
       testified that, based on her examination of the firearm’s trigger pull, seven pounds of pressure
       would need to be applied to discharge the weapon. Tucker explained that, because the firearm
       at issue was a semiautomatic rather than an automatic weapon, seven pounds of pressure would
       need to be applied each time to pull the trigger and discharge a bullet.
¶ 19        Dr. Adrienne Segovia, an assistant medical examiner with the Cook County Medical
       Examiner’s Office and an expert in the field of forensic pathology, conducted Tracy’s autopsy,
       which involved an internal and external examination of Tracy’s body. The external
       examination revealed three “gunshot wounds of entrance” located on the left side of her body.
       Those wounds were found on her neck, “posterior left shoulder,” and her “left, upper, outer
       arm.” During her internal examination of the body, Dr. Segovia recovered three bullets. She
       recovered one bullet from the lower portion of Tracy’s left lung, another in the right chest
       cavity, and the third from Tracy’s left shoulder blade. The bullets caused multiple internal
       injuries, including a tear to the left basilic vein in her left upper arm, a fracture to the left


                                                   -6-
       shoulder blade, and injuries to the lower portions of both lungs. Although Dr. Segovia did not
       assign specific trajectories to each of the bullets, she could confirm “with certainty” that the
       bullets recovered from Tracy’s torso were “recovered from points lower than the entrances.”
       Dr. Segovia concluded that Tracy’s death was caused by multiple gunshot wounds and
       classified the manner of her death as a homicide.
¶ 20       Following Dr. Segovia’s testimony, the State rested its case-in-chief, and defense counsel
       moved for a directed verdict, but the motion was denied. Thereafter, defendant elected to take
       the stand and testify on his own behalf.
¶ 21       Defendant testified that he and Tracy had been romantically involved for “[o]ver three
       years” and that he loved her and “wanted to marry her.” He characterized their relationship as
       “happy.” He and Tracy spent the day together before arriving at Dominic’s graduation party at
       approximately 5:30 or 6 p.m. At the party, defendant and Tracy spent time socializing with
       other guests in the backyard, and defendant started drinking a Corona Lite. He also ate some
       food, including a “little bit of pasta,” a “beef sandwich with giardiniera,” and a “piece of cold
       chicken.” Sometime thereafter, defendant began feeling sick. He “broke out into a sweat,”
       “started to get a headache,” and had “extreme” diarrhea. Defendant spent about 5 to 10 minutes
       in the bathroom before he rejoined the other guests at the party. He began drinking again and
       estimated that he “probably” consumed 12 beers that evening.
¶ 22       Around 9 p.m., defendant again felt sick. He was sweating and had a headache, a bad
       toothache, and another bout of diarrhea. Although he had intended to leave the party around 9
       p.m. to go to a bar to watch a televised UFC fight, defendant remained at the party because
       Tracy was dancing and having a good time. Defendant stood off to the side by the fence
       because he still “wasn’t feeling very well” when Tracy approached him with “a couple shots”
       of alcohol. Defendant believed that he consumed both shots. Tracy then went into the
       Carmignani residence to use the bathroom. Defendant noticed that she had left her cell phone
       on a table so he went to retrieve it. When he looked at the phone, he saw that she had received
       a Facebook message that said “too bad you are out with your boyfriend right now. I can’t even
       get to second base with you.” Defendant showed Tracy the message on her phone. He was not
       angry about the message and joked that her Facebook friend should come pick them up since
       they were both too intoxicated to drive. Defendant testified that he and Tracy laughed at his
       joke and rejoined the other guests, including his good friend, Scott, 2 who was drunk. After
       Scott mentioned needing more ice and cigars, defendant recalled that he walked to his car that
       he had parked down the street. When he did so, he remembered “dropping a bottle.” Defendant
       then relocated his car closer to Scott’s house and rejoined the party.
¶ 23       When he rejoined the party, defendant did not see Tracy in the backyard so he went in the
       house to look for her. Scott was in the house and began yelling at him about the broken beer
       bottle. Defendant remembered that he again returned to his vehicle, but that was the last thing
       he remembered doing that night. He did recall hearing sirens and feeling Scott lying on top of
       him sometime later that night. The next thing he knew, he woke up in the hospital. When he
       woke up, he did not know that Tracy was dead or how he had sustained his own injuries.
       Although defendant knows that his “secondary weapon” was used to kill Tracy, he denied
       knowing how Tracy was killed. He also denied that he ever intended to harm her. Defendant
       admitted that he was drunk at the graduation party.

          2
           When referring to Scott Carmignani at trial, defendant used his nickname “Scotty.”

                                                    -7-
¶ 24        On cross-examination, defendant acknowledged that he had undergone firearms training
       during his tenure as an Illinois state trooper. As part of that training, he was instructed that it
       was not appropriate to “shoot to scare”; rather, he was trained to shoot to end a threat by firing
       at the threat’s “center mass” or torso. Defendant further testified that, as a state trooper, he was
       required to demonstrate his proficiency with his police-issued firearm twice per year. He also
       had to demonstrate his proficiency to shoot his police-issued shotgun, rifle, and off-duty
       firearm once each year. Defendant denied that he was ever informed that it was improper to
       carry his off-duty firearm if he was intoxicated and admitted that he had carried his off-duty
       firearm in his pants pocket during the graduation party, where he consumed alcohol.
¶ 25        Following defendant’s testimony, the defense rested without calling any additional
       witnesses, and the parties delivered closing arguments. The jury was then provided with a
       series of instructions. Although defense counsel requested that the jury receive an instruction
       on the lesser-included offense of involuntary manslaughter, the court denied the requested
       instruction. The jury then commenced deliberations and returned with a verdict finding
       defendant guilty of the offense of first degree murder. Moreover, the jury specifically found
       that, during the commission of the murder, defendant had personally discharged the firearm
       that proximately caused Tracy’s death. The cause then proceeded to a sentencing hearing,
       where the court was presented with aggravating and mitigating evidence. After considering the
       evidence, the court sentenced defendant to 25 years’ imprisonment for murder. Moreover,
       based on the jury’s finding that defendant personally discharged the firearm that proximately
       caused Tracy’s death, the court imposed an additional mandatory 25-year enhancement, for a
       total sentence of 50 years’ imprisonment. Defendant’s posttrial and postsentencing motions
       were denied. This appeal followed.

¶ 26                                            ANALYSIS
¶ 27                                         Jury Instructions
¶ 28       On appeal, defendant first argues that the circuit court denied him a fair trial when it refused
       to instruct the jury on the lesser-included offense of involuntary manslaughter even though
       there was “some evidence” that he acted recklessly, which supported giving the instruction.
       He argues that the court improperly engaged in fact finding and dismissed evidence to support
       the denial of his requested instruction.
¶ 29       The State, in turn, responds that the court properly denied defendant’s request to provide
       the jury with an instruction pertaining to the offense of involuntary manslaughter because there
       was no evidence to support giving the instruction; rather, there was “overwhelming evidence
       that defendant acted intentionally and knowingly” when he shot and killed Tracy.
¶ 30       “The purpose of an instruction on a lesser offense is to provide ‘an important third option
       to a jury which, believing that the defendant is guilty of something but uncertain whether the
       charged offense has been proved, might otherwise convict rather than acquit the defendant of
       the greater offense.’ ” People v. Hamilton, 179 Ill. 2d 319, 323-24 (1997) (quoting People v.
       Bryant, 113 Ill. 2d 497, 502 (1986)). As a general rule, a criminal defendant is entitled to an
       instruction on a lesser-included offense where there is “some evidence in the record that, if
       believed by the jury, will reduce the crime charged to a lesser offense.” (Emphasis in original.)
       People v. McDonald, 2016 IL 118882, ¶ 25. The evidence need not be credible, and “[i]t is not
       the province of the trial court to weigh the evidence” and assess its credibility when deciding
       whether a lesser-included offense jury instruction is warranted. Id. A trial court’s determination

                                                    -8-
       that insufficient evidence exists to support the giving of a lesser-included offense jury
       instruction will not be disturbed absent an abuse of discretion. People v. Eubanks, 2019 IL
       123525, ¶ 72; McDonald, 2016 IL 118882, ¶ 42. An abuse of discretion will only be found
       where the court’s decision is arbitrary, fanciful, or unreasonable such that no reasonable person
       would agree with the court’s conclusion. People v. Rivera, 2013 IL 112467, ¶ 37.
¶ 31        The difference between first degree murder and the lesser-included offense of involuntary
       manslaughter is the defendant’s mental state that accompanies his conduct at the time of the
       killing. Eubanks, 2019 IL 123525, ¶ 74; People v. DiVincenzo, 183 Ill. 2d 239, 249 (1998),
       abrogated on other grounds by McDonald, 2016 IL 118882. Specifically, “[i]nvoluntary
       manslaughter requires a less culpable mental state than first degree murder.” DiVincenzo, 183
       Ill. 2d at 249. A person commits the offense of first degree murder when he kills another
       individual without lawful justification and by performing actions through which he either
       intended to kill or inflict great bodily harm on his victim or knew that created a strong
       probability of death or great bodily harm to that individual. 720 ILCS 5/9-1(a)(1), (2) (West
       2012). In contrast, a person commits the offense of involuntary manslaughter where he
       unintentionally kills another individual by performing acts that are likely to result in death or
       great bodily harm of that person and he performs those actions recklessly. Id. § 9-3(a). Pursuant
       to statute,
               “[a] person is reckless or acts recklessly when [he] consciously disregards a substantial
               and unjustifiable risk that circumstances exist or that a result will follow, described by
               the statute defining the offense, and that disregard constitutes a gross deviation from
               the standard of care which a reasonable person would exercise in the situation.” Id. § 4-
               6.
       Although not dispositive, courts called upon to determine whether a defendant acted recklessly
       and whether an involuntary manslaughter instruction is warranted consider various factors,
       including (1) the existence of a disparity in size and strength of the defendant and the victim;
       (2) the duration of the altercation and the severity of the victim’s injuries; (3) whether the
       defendant employed the use of a weapon, such as a knife or a gun, to inflict the victim’s
       injuries; (4) whether the victim sustained multiple wounds and injuries; and (5) whether the
       victim was defenseless. McDonald, 2016 IL 118882, ¶ 52. Ultimately, whether an involuntary
       manslaughter instruction is justified depends upon the unique facts and circumstances of each
       case. DiVincenzo, 183 Ill. 2d at 251. As a general rule, however, “an involuntary manslaughter
       instruction is generally not warranted where the nature of the killing, shown by either multiple
       wounds or the victim’s defenselessness, shows that defendant did not act recklessly.” Id.
¶ 32        In this case, defendant submits that Scott’s trial testimony provided the requisite
       evidentiary support to justify an involuntary manslaughter instruction. At trial, Scott testified
       that he was facing Tracy, who was sitting on his front porch, when defendant walked up beside
       him. When Scott turned his head, he noticed that defendant had raised his right arm. Scott then
       recalled hearingmultiple gunshots. He testified that he “assumed” that defendant “was shooting
       above Tracy’s head for whatever reason” and that he did not realize that defendant had actually
       shot her until after police and medical personnel arrived at the scene.
¶ 33        Upon review, we disagree that Scott’s testimony provided the evidence necessary to
       warrant an involuntary manslaughter instruction. Put simply, Scott’s testimony about
       defendant’s mental state and intent at the time of the shooting was, by his own admission,
       based on assumption and speculation, not evidence. Illinois law is clear that “[a]dmissible

                                                   -9-
       testimony is limited to matters of which the witness has personal knowledge through his own
       senses ” (People v. French, 2017 IL App (1st) 141815, ¶ 68 (citing People v. Enis, 139 Ill. 2d
       264, 294-95 (1990))) and that “a witness may only testify to facts within his own personal
       knowledge and recollection, and may not draw inferences and conclusions” (emphasis added)
       (People v. Hobley, 159 Ill. 2d 272, 310 (1994)). As such, Illinois courts have routinely rejected
       reliance on assumptions and speculation. See, e.g., People v. Smith, 141 Ill. 2d 40, 57 (1990)
       (recognizing that, although it is entirely proper for the State to prove a defendant’s motive to
       commit a crime, it is insufficient for the State to “produce evidence of motive in the abstract,”
       i.e., speculative evidence, to establish a defendant’s criminal motivation); People v. Day, 2011
       IL App (2d) 091358, ¶ 41 (stating that a defendant’s intent cannot be proven by conjecture or
       speculation); People v. Patel, 2013 IL App (4th) 121111, ¶ 66 (finding that the State failed to
       prove the defendant’s guilt beyond a reasonable doubt when its case relied on assumptions
       made by an investigating officer).
¶ 34        We reiterate that Scott testified that he was standing in front of Tracy when defendant came
       up behind him to the side of his left shoulder. Scott then looked to his left and behind him and
       saw defendant’s face. He then observed defendant raise his right shoulder and arm. Scott heard
       three shots and only then realized that defendant was shooting a gun and screamed, “what the
       f*** are you doing?”
¶ 35        Scott did not testify that he observed defendant holding, aiming, or actually discharging
       the gun. Moreover, he did not observe the angle of the weapon relative to Tracy as she sat on
       the porch steps; rather, Scott’s only testimony in this regard was that he “assumed [defendant]
       was shooting above Tracy’s head for whatever reason.” This assumption is not based on any
       of his personal observations and is not supported by the evidence contained in the record.
       Furthermore, on cross-examination, when asked whether he had “indicated” on direct
       examination that defendant had been “shooting above [Tracy’s] head,” Scott’s reply was “[i]n
       my head, that’s what I thought.” Later in the cross-examination, Scott added the factually
       baseless conclusion that, after hearing the gunshots and then witnessing defendant shoot
       himself in the chin, he only “thought [defendant] shot into [the] front door to scare Tracy and
       then shot himself.”
¶ 36        Scott’s assumptions and thought process did not satisfy the requisite evidentiary threshold
       necessary to justify a jury instruction on the lesser-included offense of involuntary
       manslaughter in this case. The circuit court’s review of Scott’s testimony in this regard was
       accurate, inasmuch as his assumptions were quintessentially speculative. 3
¶ 37        Indeed, the actual evidence that is contained in the record about defendant’s conduct does
       not substantiate his claim that he acted recklessly, such that he was entitled to an involuntary
       manslaughter instruction. Notably, shortly before the shooting, Dominic, Jeffrey Vitek, and
       Jack Rizzi observed defendant walking through the Carmignani residence in a manner the

          3
            Although defendant argues that the circuit court improperly weighed the evidence and made
       credibility determinations regarding Scott’s testimony when it denied his request for an involuntary
       manslaughter instruction, we find that a fair reading of the record does not support defendant’s
       categorization of the court’s conduct or the rationale behind its ruling. Based on this court’s
       examination of the record, we find that the court’s denial of defendant’s request for an involuntary
       manslaughter instruction was simply based on its review of the evidence and not any weighing of the
       evidence.

                                                    - 10 -
       witnesses described as “angry” and slamming the front door. In addition, Vitek and Rizzi
       testified that they both heard defendant state that he was “going to kill” that “b***.”
       Defendant’s own words thus belie his suggestion that his subsequent actions were reckless;
       rather, his words show that he acted with intent. See, e.g., People v. Rodgers, 254 Ill. App. 3d
       148, 153-54 (1993) (finding that the defendant was not entitled to an involuntary manslaughter
       instruction based in part on the fact that he had threatened to kill the victim prior to beating
       him to death, because the defendant’s threats “preclude[d] a finding of recklessness”), vacated
       on other grounds, 156 Ill. 2d 564 (1994), readopted in pertinent part, 265 Ill. App. 3d 1 (1994).
       Defendant’s actions, in addition to his words, also precluded a finding that his conduct was
       merely reckless. Shortly after vocalizing his intent to “kill” Tracy, defendant, who had to
       establish his firearm proficiency on a regular basis as a condition of his employment as an
       Illinois state trooper, used his semiautomatic off-duty firearm to shoot her three times, striking
       her in her neck, left shoulder, and left arm, exerting seven pounds of pressure each time that
       he discharged the weapon. At the time that Tracy was shot, she was sitting unarmed on the
       Carmignanis’ porch steps. Although defendant testified that he did not remember the shooting
       and expressly denied that he ever intended to hurt Tracy, this court has previously recognized
       that
                “ ‘when the defendant intends to fire a gun, points it in the general direction of his or
                her intended victim, and shoots, such conduct is not merely reckless and does not
                warrant an involuntary-manslaughter instruction, regardless of the defendant’s
                assertion that he or she did not intend to kill anyone.’ ” People v. Sipp, 378 Ill. App. 3d
                157, 164 (2007) (quoting People v. Jackson, 372 Ill. App. 3d 605, 613-14 (2007)).
¶ 38        Ultimately, based on our review of the record as well as the relevant factors, we find that
       the record lacks evidence to support defendant’s assertion that he acted recklessly and was
       entitled to an involuntary manslaughter instruction. Therefore, the court did not err in denying
       the requested instruction. In so finding, we disagree that this court’s prior decision in People
       v. Hines, 31 Ill. App. 3d 295 (1975), compels a different result. Initially, we note that Hines
       predates our more recent decision in Sipp wherein we recognized that the act of shooting a gun
       in the direction of another person cannot be viewed as mere reckless conduct. Moreover, Hines
       is factually distinguishable from the case at bar. In Hines, the defendant fired three shots in the
       direction of the victim following a physical confrontation and expressly testified at trial that
       he had fired those shots simply to “scare” his victim. The defendant’s request for an involuntary
       manslaughter instruction was denied, a ruling this court found to be erroneous on appeal. Citing
       the defendant’s trial testimony, this court found that the jury could have believed that he had
       not actually intended to shoot the victim and that his discharge of the firearm in an effort to
       scare his victim was evidence of reckless conduct, warranting an involuntary manslaughter
       instruction. Id. at 301-02. In doing so, we reasoned:
                “It has been held that pointing a loaded pistol at another is such a gross deviation from
                the standard of care which a reasonable person would exercise that it constitutes
                recklessness. [Citation.] Surely, then, the firing of a pistol at an individual in an attempt
                to ‘scare’ him is also recklessness.” Id. at 302.
       As set forth above, not only does Hines fail to accord with more recent case law, but we note
       that, unlike the defendant in Hines, defendant never claimed that he discharged his firearm in
       an effort to scare his victim. Instead, defendant testified that he did not remember the shooting.
       Neither defendant’s testimony nor his actions support the conclusion that his conduct in

                                                    - 11 -
       shooting Tracy, who was seated and unarmed, three times amounted to mere reckless conduct.
       Accordingly, we find no abuse of discretion in the circuit court’s denial of defendant’s request
       to instruct the jury on the lesser-included offense of involuntary manslaughter.

¶ 39                                          Autopsy Photographs
¶ 40        Next, defendant argues that the circuit court “erred in allowing prejudicial autopsy photos
       to be published to the jury.” He argues that Tracy’s cause of death was not in dispute and, as
       such, the “grisly” autopsy photos that depicted her injuries “had no probative value and were
       irrelevant to any issue before the jury.” He further argues that the State “capitalized” on the
       court’s purported erroneous evidentiary ruling by including the photographs in a PowerPoint
       presentation during its closing argument, which effectively deprived him of his right to a fair
       trial.
¶ 41        The State responds that the circuit court “properly admitted the autopsy photographs where
       they were relevant to the issue of whether defendant intended to kill Tracy when he fired his
       weapon and the photos assisted with the medical examiner’s testimony.” Moreover, because
       the photographs were properly admitted, the State contends that its use of the pictures during
       closing argument was likewise proper.
¶ 42        As a threshold matter, we find that defendant has failed to properly preserve this issue for
       appellate review. Although he objected to the admission of the autopsy photographs at trial, he
       failed to specifically challenge the admission of the photos in his posttrial motion. See People
       v. Enoch, 122 Ill. 2d 176, 186 (1988) (recognizing that, to properly preserve an issue for appeal,
       a defendant must object to the purported error at trial and specify the error in a posttrial motion
       and that his failure to satisfy both requirements results in forfeiture of appellate review of his
       claim). Defendant’s posttrial motion simply contained a generic contention of error that the
       “Court erred in sustaining objections made by the State and overruling objections made by the
       defense” but failed to identify with specificity the evidentiary rulings that he sought to
       challenge. This general objection to the circuit court’s evidentiary rulings was insufficient to
       preserve for appellate review his contention of error concerning the admission of the autopsy
       photographs. See People v. Johnson, 385 Ill. App. 3d 585, 595-96 (2008) (recognizing that
       “ ‘defendant must both specifically object at trial and raise the specific issue again in a posttrial
       motion to preserve an alleged error for review’ ” (quoting People v. Woods, 214 Ill. 2d 455,
       470 (2005))).
¶ 43        In an effort to avoid forfeiture, however, defendant invokes the plain error doctrine, which
       provides a limited exception to the forfeiture rule and allows for review of forfeited issues on
       appeal if the evidence is closely balanced or the error is of such a serious magnitude that it
       affected the integrity of the judicial process and deprived the defendant of his right to a fair
       trial. Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967); People v. Belknap, 2014 IL 117094, ¶ 48; People
       v. Sargent, 239 Ill. 2d 166, 189 (2010); People v. Piatkowski, 225 Ill. 2d 551, 564-65 (2007).
       The first step in any plain error analysis is to determine whether any error actually occurred.
       Piatkowski, 225 Ill. 2d at 565; People v. Rinehart, 2012 IL 111719, ¶ 15. If an error is
       discovered, defendant then bears the burden of persuasion to show that the error prejudiced
       him. Sargent, 239 Ill. 2d at 189-90. Keeping this standard in mind, we turn now to evaluate the
       merit of defendant’s claim.
¶ 44        The determination as to the relevance and admissibility of evidence is left to the discretion
       of the circuit court. People v. Brown, 172 Ill. 2d 1, 40-41 (1996); People v. Tatum, 2019 IL

                                                    - 12 -
       App (1st) 162403, ¶ 110. Accordingly, a court’s decision to admit relevant evidence, including
       photographs of a deceased victim, will not be disturbed absent an abuse of that discretion.
       Brown, 172 Ill. 2d at 40-41; Tatum, 2019 IL App (1st) 162403, ¶ 110. “Evidence is relevant if
       it has ‘any tendency to make the existence of any fact that is of consequence to the
       determination of the action more probable or less probable than it would be without the
       evidence.’ ” Tatum, 2019 IL App (1st) 162403, ¶ 111 (quoting Ill. R. Evid. 401 (eff. Jan. 1,
       2011)). If photographs of a crime victim are relevant, they are admissible and may be shown
       to a jury unless the prejudicial nature of those photographs outweighs their probative value.
       People v. Chapman, 194 Ill. 2d 186, 219 (2000). Courts have recognized various “valid
       reasons” for admitting photographs of a deceased victim, including using the photographs to
       prove the nature and extent of the victim’s injuries and the force employed to inflict those
       injuries; establish the position, condition, and location of the victim’s body and the manner of
       death; corroborate a defendant’s confession; or aid the fact-finder in understanding the
       testimony of a pathologist or other witness. Id. at 220; see also Brown, 172 Ill. 2d at 41. Even
       where the photographs are cumulative of other evidence, they are admissible, particularly
       where they aid in the understanding of witness testimony. People v. Heard, 187 Ill. 2d 36, 77
       (1999).
¶ 45        In this case, Tracy’s autopsy photographs were admitted into evidence during Dr.
       Segovia’s testimony when she detailed the nature and extent of Tracy’s injuries and her cause
       of death. Moreover, based on the nature and location of Tracy’s injuries, Dr. Segovia was able
       to testify “with certainty” that the bullets recovered from Tracy’s torso were “recovered from
       points lower than the entrances,” which supported the State’s theory that defendant acted with
       intent when he stood in front of Tracy, who was sitting on the porch, and discharged his firearm
       in a downward direction, striking her three times. Courts have repeatedly recognized that the
       admission of photographs of a decedent to aid the testimony of a witness, including a medical
       examiner, is “valid” and appropriate. Chapman, 194 Ill. 2d at 220; Tatum, 2019 IL App (1st)
       162403, ¶ 111. Although defendant categorizes the photographs as particularly “grisly” and
       “inflammatory,” this court’s review of the photographs reveals them to be relatively clinical
       and sterile. Moreover, while defendant suggests that the photographs were not relevant because
       he did not dispute the cause or manner of Tracy’s death, only his mental state at the time of
       her killing, this court has previously held that “[t]he State is allowed to prove every element of
       the charged offense and every relevant fact, ‘even though the defendant fails to contest an issue
       or is willing to stipulate to a fact.’ ” Tatum, 2019 IL App (1st) 162403, ¶ 113 (quoting People
       v. Bounds, 171 Ill. 2d 1, 46 (1995)). As such, “the State may offer evidence,” including
       photographic evidence “that tends to prove any fact it needs to prove, such as the cause or
       manner of death, even if that fact is not disputed.” Id. In this case, not only did the autopsy
       photographs aid the State in identifying Tracy’s cause of death, but the photos were also used
       by the State to rebut the defense theory that defendant simply recklessly discharged his firearm
       in Tracy’s general direction and did not intentionally shoot to kill her by establishing the
       probable trajectory of the bullets based on the location of Tracy’s injuries. Therefore, we
       conclude that the circuit court did not abuse its discretion in admitting the photographs into
       evidence. We further find that the State’s use of the photographs during closing argument was
       likewise proper. The photographs were used to support the State’s argument that it had satisfied
       its burden of proving each of the requisite elements to sustain a conviction against defendant
       for first degree murder. “Having found no error, there can be no plain error.” People v.


                                                   - 13 -
       Bannister, 232 Ill. 2d 52, 79 (2008).

¶ 46                                         Expert Testimony
¶ 47       Next, defendant argues that the circuit court deprived him of his constitutional right to
       present a complete defense when it barred him from presenting expert testimony that he could
       not recall the shooting due to an alcohol-related blackout.
¶ 48       The State responds that the circuit court properly precluded defendant from presenting
       expert testimony about the likelihood that he experienced an alcohol-related blackout at the
       time of the shooting because voluntary intoxication is not a cognizable defense in Illinois and
       cannot be used to negate evidence that a defendant acted intentionally.
¶ 49       “A criminal defendant’s right to due process and a fundamentally fair trial includes the
       right to present witnesses on his or her own behalf,” including, when appropriate, expert
       witnesses. People v. Lerma, 2016 IL 118496, ¶ 23. As a general rule, “ ‘an individual will be
       permitted to testify as an expert if his experience and qualifications afford him knowledge
       which is not common to lay persons and where such testimony will aid the trier of fact in
       reaching its conclusion.’ ” Id. (quoting Enis, 139 Ill. 2d at 288). When called upon to consider
       the admissibility of expert testimony, it is incumbent upon the circuit court to balance the
       probative value of the evidence against its prejudicial effect and to carefully consider the
       relevance and necessity of the testimony in light of the particular facts of the case. Id. As set
       forth above, evidence is considered to be relevant where it tends to make the existence of any
       fact of consequence to the determination of the action more or less probable than it would be
       without the evidence. People v. Illgen, 145 Ill. 2d 353, 365-66 (1991); Tatum, 2019 IL App
       (1st) 162403, ¶ 111. Where, as here, “a party claims he was denied his constitutional right to
       present a complete defense due to improper evidentiary rulings, the standard of review is abuse
       of discretion.” People v. Burgess, 2015 IL App (1st) 130657, ¶ 133.
¶ 50       Prior to trial, defendant, at his attorney’s request, was examined by Dr. Lisa Rone, an
       assistant professor of clinical psychiatry and behavioral sciences at Northwestern University.
       Dr. Rone met with defendant on two occasions and authored a letter detailing her opinion as
       to why defendant was unable to recall the shooting itself even though he was able to clearly
       recall other events that transpired at the party prior to the time of the shooting. Based on her
       clinical examination of defendant, Dr. Rone opined that defendant “was in an alcohol induced
       blackout at the time the shooting(s) occurred. His persistent amnesia for the firing of his
       weapon is consistent with a blackout.” Dr. Rone further opined that defendant’s “memory
       deficit” was “consistent with an en bloc blackout,” which prevents an individual “from
       remembering anything once his or her blood alcohol level reaches the point where the alcohol
       impairs brain hippocampal pyramidal cell activity until the level drops below the point where
       those cells begin to fire again.” In her opinion, defendant likely experienced an “en bloc
       alcohol-induced blackout for the period immediately preceding the shooting of Tracy Mays
       and lasting until hours later July 22, 2012.”
¶ 51       After receiving a copy of Dr. Rone’s opinion, the State filed a motion in limine to preclude
       defendant from calling Dr. Rone to testify, alleging that her testimony was not relevant because
       voluntary intoxication is no longer a cognizable defense to criminal conduct in Illinois. In its
       motion, the State further argued that, although Dr. Rone offered an opinion as to the reason
       behind defendant’s purported memory lapse of the actual shooting, she “never state[d] in her
       report, or even remotely suggest[ed] in her report, that the alleged alcohol-induced blackout

                                                  - 14 -
       would have prevented the defendant from forming the requisite mental state to commit the
       crime.” Given that Dr. Rone’s opinion lacked any relevance to the dispositive issue as to
       defendant’s intent to commit the crime at issue, the State argued that her testimony should be
       barred.
¶ 52        The court initially reserved ruling on the State’s motion, finding that it was premature
       because it was unclear if defendant would elect to testify or what his testimony would entail.
       When the issue was raised again prior to trial, the court ruled that, because voluntary
       intoxication was not a defense to criminal conduct, Dr. Rone would be precluded from
       testifying and offering any opinion about defendant’s alcohol consumption unless the
       defendant presented evidence of involuntary intoxication. Thereafter, at trial, defendant
       testified that he voluntarily consumed alcohol during the hours preceding the shooting and that
       he could remember many of the events preceding the shooting, but not the shooting itself.
       Defendant also testified that, shortly after the shooting, he recalled hearing sirens and feeling
       Scott lying on top of him. Finally, defendant testified that he had a history of drinking heavily
       and of blacking out as a result of alcohol consumption. The State, however, objected to
       defendant’s testimony that he had experienced alcohol-induced blackouts in the past, arguing
       that his past conduct was not relevant. The circuit court agreed, reasoning that the jury heard
       evidence that defendant was drinking the night of the shooting and that he “didn’t remember a
       very specific time period” and that there was no “legitimate basis *** to go into anything that
       happened in the past.” Accordingly, the court struck defendant’s testimony that he had
       previously experienced alcohol-related blackouts.
¶ 53        On review, we find that the circuit court did not abuse its discretion by excluding Dr.
       Rone’s testimony. The relevant issue at trial was defendant’s mental state and whether he acted
       intentionally or recklessly when he shot Tracy. Although Dr. Rone opined that defendant’s
       alcohol consumption explained his purported failure to recall the actual shooting, she never
       offered any opinion as to the effect of defendant’s alcohol consumption on his mental state.
       Given that Dr. Rone never offered any relevant opinion as to the dispositive issue of
       defendant’s intent or lack thereof at the time of the shooting, we are unable to conclude that
       the circuit court’s decision to bar her testimony constituted an abuse of discretion. In so finding,
       we acknowledge that the State categorized defendant’s memory lapse as “convenient” during
       oral argument; however, defendant raised no objection to the State’s categorization at trial, and
       we do not find that the categorization violated his right to a fair trial.
¶ 54        Moreover, we note that, at oral argument before this court, defendant conceded that his
       blackouts from voluntary intoxication were not relevant to intent. Given the circuit court’s
       ruminations and the lack of clarity in defendant’s brief, we nonetheless confirm that
       defendant’s voluntary intoxication, and alleged blackout, could not impact his intent under
       Illinois law.
¶ 55        Prior to 2002, voluntary intoxication was a defense against criminal conduct in Illinois.
       People v. Jackson, 362 Ill. App. 3d 1196, 1201 (2006). The statute, at that time, provided as
       follows:
                “A person who is in an intoxicated or drugged condition is criminally responsible for
                conduct unless such condition either:
                    (a) Is so extreme as to suspend the power of reason and render him incapable of
                forming a specific intent which is an element of the offense; or


                                                    - 15 -
                    (b) Is involuntarily produced and deprives him of substantial capacity either to
                appreciate the criminality of his conduct or to conform his conduct to the requirements
                of law.” 720 ILCS 5/6-3 (West 2000).
       See also People v. Ehrich, 165 Ill. App. 3d 1060, 1067 (1988) (stating that “[v]oluntary
       intoxication which negates the existence of a mental state which is an element of a crime is an
       affirmative defense”). In 2002, however, the legislature amended the statute, which currently
       provides as follows: “A person who is in an intoxicated or drugged condition is criminally
       responsible for conduct unless such condition is involuntarily produced and deprives him of
       substantial capacity either to appreciate the criminality of his conduct or to conform his
       conduct to the requirements of law.” (Emphasis added.) 720 ILCS 5/6-3 (West 2012). Several
       reviewing courts have recognized that, following this amendment, voluntary intoxication
       cannot be asserted as an affirmative defense to negate the element of intent. See, e.g., Jackson,
       362 Ill. App. 3d at 1201 (“Effective January 1, 2002, Illinois no longer recognized voluntary
       intoxication as an excuse for criminal conduct.”); People v. Rodgers, 335 Ill. App. 3d 429, 433
       n.1 (2002) (“Illinois no longer recognizes voluntary intoxication as an excuse for criminal
       conduct”). But see People v. Slabon, 2018 IL App (1st) 150149, ¶ 33 (finding that a
       defendant’s voluntary intoxication could still be relevant to specific intent crimes
       notwithstanding the 2002 amendment eliminating voluntary intoxication as an affirmative
       defense). Given that defendant never suggested that his intoxication on the night of the
       shooting was involuntary and that voluntary intoxication is no longer an affirmative defense in
       Illinois, it necessarily follows that the circuit court properly found that expert testimony
       concerning defendant’s voluntary alcohol consumption and his mental state was irrelevant.
       Moreover, we emphasize that, even assuming defendant’s voluntary intoxication could negate
       his intent as a legal matter, Dr. Rone never offered any opinion regarding the effect of his
       alcohol consumption on his mental state. Therefore, the circuit court did not abuse its discretion
       or violate defendant’s right to present a complete defense by barring Dr. Rone’s testimony.

¶ 56                                               Sentence
¶ 57        Finally, defendant challenges the propriety of his 50-year sentence. He argues that the
       sentence imposed upon him by the circuit court is excessive given that he “had been a
       productive member of society prior to the shooting and where he showed the ultimate remorse
       in trying to commit suicide.”
¶ 58        The State responds that defendant’s 50-year sentence is proper “[i]n light of circumstances
       and nature of t[he] offense as well as the fact that the trial court considered all factors in
       aggravation and mitigation.” As such, the State submits that defendant’s sentence should be
       affirmed.
¶ 59        The Illinois Constitution requires a trial court to impose a sentence that achieves a balance
       between the seriousness of the offense and the defendant’s rehabilitative potential. Ill. Const.
       1970, art. I, § 11; People v. Lee, 379 Ill. App. 3d 533, 539 (2008). To find the proper balance,
       the trial court must consider a number of aggravating and mitigating factors, including “the
       nature and circumstances of the crime, the defendant’s conduct in the commission of the crime,
       and the defendant’s personal history, including his age, demeanor, habits, mentality,
       credibility, criminal history, general moral character, social environment, and education.”
       People v. Maldonado, 240 Ill. App. 3d 470, 485-86 (1992). The circuit court is not required to
       explicitly analyze each relevant factor or articulate the basis for the sentence imposed, and

                                                   - 16 -
       when mitigating evidence is presented before the trial court, it is presumed that the court
       considered that evidence in imposing the defendant’s sentence. People v. Averett, 381 Ill. App.
       3d 1001, 1021 (2008); People v. Ramos, 353 Ill. App. 3d 133, 137 (2004). Because the circuit
       court is in the best position to weigh the relevant factors, the sentence that it imposes is entitled
       to great deference and will not be disturbed on appeal absent an abuse of discretion. People v.
       Stacey, 193 Ill. 2d 203, 209 (2000); Lee, 379 Ill. App. 3d at 539. As such, when reviewing a
       defendant’s sentence, this court may not substitute its judgment for the trial court’s merely
       because it could or would have weighed the factors differently. People v. Jones, 376 Ill. App.
       3d 372, 394 (2007). Ultimately, when a sentence falls within the applicable statutory
       guidelines, it is presumed to be proper and will not be disturbed absent an affirmative showing
       that the sentence is at variance with the purpose and spirit of the law or is manifestly
       disproportionate to the nature of the offense. People v. Gutierrez, 402 Ill. App. 3d 866, 900
       (2010); Ramos, 353 Ill. App. 3d at 137.
¶ 60        Defendant was convicted of first degree murder and was thus subject to a prison term of
       “not less than 20 years and not more than 60 years.” 730 ILCS 5/5-4.5-20(a) (West 2012).
       Moreover, because the jury found that defendant had personally discharged a firearm that
       proximately caused Tracy’s death, he was also subject to a mandatory 25-year sentencing
       enhancement. Id. § 5-8-1(a)(1)(d)(iii). Therefore, the minimum sentence that defendant could
       have received was 45 years’ imprisonment. There is thus no dispute that the 50-year sentence
       that the circuit court elected to impose upon him falls within the lower end of the applicable
       statutory sentencing range and is afforded a presumption of propriety. Gutierrez, 402 Ill. App.
       3d at 900; Ramos, 353 Ill. App. 3d at 137.
¶ 61        Defendant, however, suggests that his sentence is excessive considering the significant
       mitigating evidence in his case. Specifically, defendant notes that, prior to the shooting, he had
       no criminal record; rather, he was “a productive member of society” who was employed as an
       Illinois state trooper. Moreover, he highlights his suicide attempt, which he now categorizes as
       “the ultimate showing of remorse” for shooting the woman he loved and intended to marry, as
       a justification for a reduction in his sentence. We disagree. In doing so, we emphasize that the
       record contains significant aggravating evidence including the fact that defendant employed
       his firearm training to shoot Tracy, who was unarmed, three times at a party where children
       were present. Moreover, the record shows that the circuit court carefully considered and
       balanced the significant aggravating and mitigating evidence presented at the sentencing
       hearing prior to imposing defendant’s sentence. In denying defendant’s motion to reconsider
       his sentence, the court noted that it was “a very difficult situation” but concluded that neither
       defendant’s background as a law enforcement officer nor any apparent regret about his actions
       justified a reduction in his sentence. Ultimately, after reviewing the record, we find that
       defendant has failed to rebut the presumption of propriety afforded to his sentence and has
       failed to establish that the circuit court abused its discretion and imposed an excessive sentence.
       Therefore, we affirm defendant’s 50-year sentence.

¶ 62                                        CONCLUSION
¶ 63       The judgment of the circuit court is affirmed.

¶ 64       Affirmed.


                                                    - 17 -